831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lonnie DANCY, Petitioner-Appellant,v.Billy W. COMPTON, Warden, Respondent-Appellee.
No. 87-5332
United States Court of Appeals, Sixth Circuit.
October 7, 1987.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of this pro se petitioner's appeal from an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Petitioner now moves for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
For the reasons stated in the report and recommendation of its magistrate, the district court's final order entered March 16, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Furthermore, the motion for appointment of counsel is hereby denied.